Exhibit 10.1

BUILDERS FIRSTSOURCE, INC.

AMENDED AND RESTATED DIRECTOR COMPENSATION POLICY

The Board of Directors (the “Board”) of Builders FirstSource, Inc. (the
“Company”) has adopted the following amended and restated compensation policy
for purposes of compensating those directors of the Company who meet the
eligibility requirements described herein (the “Eligible Directors”). This
compensation policy has been developed to compensate the Eligible Directors of
the Company for their time, commitment and contributions to the Board. In order
to qualify as an Eligible Director for purposes of receiving compensation under
this policy (i) the director cannot concurrently be employed in any capacity by
the Company or any of its subsidiaries; and (ii) the director cannot
concurrently be employed by or affiliated with (a) JLL Partners, JLL Associates
G.P. V, L.L.C, or JLL Building Holdings, LLC or any of their affiliates, or
(b) Warburg Pincus & Co., Warburg Pincus LLC, or Warburg Pincus Private Equity
IX, L.P. or any of their affiliates . For purposes of this policy, the term
“affiliate” shall have the meaning ascribed to it in Rule 12b-2 promulgated
under the Securities Exchange Act of 1934.

CASH COMPENSATION

Retainers for Serving on the Board

Eligible Directors shall be paid an annual retainer of $50,000, payable
quarterly, for each year of his or her service on the Board (each a “Service
Year”). Service Years will commence on August 1st and end on July 31st of each
calendar year.

Retainers for Serving as Chairpersons

Eligible Directors shall be paid an annual retainer of $5,000, payable
quarterly, for each Service Year in which he or she serves as the chairperson of
a committee of the Board.

No Additional Retainers; No Per-Meeting Fees

There shall be no additional retainers for Eligible Directors who serve on, but
do not chair a committee of the Board, nor shall any Eligible Director be paid
any additional retainer for attendance at meetings of the Board or its
committees.

EQUITY-BASED COMPENSATION

At the start of each Service Year, Eligible Directors (“Grantees”) shall receive
equity-based compensation awards with a value at the time of issuance of
approximately $50,000. Such awards shall be made in the form of restricted
shares of the Company’s common stock to be granted by the Board pursuant to a
form of restricted stock award agreement under the Company’s 2005 Equity
Incentive Plan (or any successor plan), as amended from time to time. The
restrictions on such shares shall lapse on the first anniversary of the grant
date, with any unvested shares being forfeited to the Company.

 

21



--------------------------------------------------------------------------------

Initial Grants for New Eligible Directors Following (i) the initial appointment
or election of each new Eligible Director to the Board, or (ii) a change in
status which causes an ineligible director to qualify as an Eligible Director
under this policy, a grant of restricted shares of the Company’s common stock
will be made to such Eligible Director for that initial partial Service Year
with a value at the time of issuance of approximately $50,000, prorated for that
portion of the Service Year in which such Eligible Director will serve on the
Board. Such grants shall be made as of (i) the date of commencement of Board
service for a new Eligible Director, or (ii) the date a serving director becomes
an Eligible Director, or (iii) such other date as the Board shall determine. The
restrictions on such shares shall lapse on the first anniversary of the grant
date, with any unvested shares being forfeited to the Company.

Vesting Upon Departure of a Director

If a Grantee shall cease to be a Director of the Company due to death,
disability or retirement during the one-year vesting period applicable to any
restricted shares granted hereunder, all restricted shares shall immediately
vest and the stock certificates representing such restricted shares shall be
promptly delivered to the Grantee by the Company. If the Grantee shall cease to
be a Director of the Company for any other reason during such one-year vesting
period, any unvested restricted shares shall be forfeited by the Grantee and the
stock certificates representing such shares shall be cancelled.

TRAVEL EXPENSE REIMBURSEMENT

Each of the Eligible Directors shall be entitled to receive reimbursement for
reasonable travel expenses which they properly incur in connection with their
functions and duties as a director.

AMENDMENTS, REVISION AND TERMINATION

This policy may be amended, revised or terminated by the Board of Directors at
any time and from time-to-time.

 

22